Citation Nr: 0838308	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  06-19 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1965 to March 
1969.

These matters come before the Board of Veterans Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefits currently sought on appeal.

The issue of service connection for hypertension is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

In July 2007 statements, the veteran requested an increased 
evaluation for his service-connected diabetes mellitus.  This 
statement can be construed as an increased rating claim for 
diabetes mellitus under Diagnostic Code 7913.  This matter is 
referred to the RO for the appropriate development.


FINDINGS OF FACT

1.  The veteran is presumed to have been exposed to 
herbicides during his service in the Republic of Vietnam.

2.  Asthma was not present in service and is not otherwise 
related to active duty, to include exposure to herbicides, or 
proximately due to, or aggravated by service-connected 
disability.


CONCLUSION OF LAW

Asthma was not incurred or aggravated in the veteran's active 
duty service, nor may it be so presumed, nor was asthma 
proximately due to, or aggravated by, service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In a correspondence dated February 2005, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
his claim for service connection.  He was notified of the 
information and evidence that VA would seek to provide and 
the information and evidence that he was expected to provide.  

In May 2006 and February 2007, the RO informed the veteran of 
the process by which disability ratings and effective dates 
are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Thus, the veteran has been able to participate 
effectively in the processing of his claim.  

After complete VCAA notice was issued, the AOJ subsequently 
readjudicated the claims based on all the evidence in the May 
2006 statement of the case (SOC).  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant notification letter followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  Thus, the veteran was not precluded from 
participating effectively in the processing of his claims and 
the late notice did not affect the essential fairness of the 
decision.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's service connection claim for asthma. 
 As will be discussed, there were no findings of asthma in 
service or for many years after service.  Thus, while there 
is a current diagnosis of asthma, there is no true indication 
that it is associated with service, to include exposure to 
herbicides or a service-connected disability.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  In view of the absence of 
pathology in service, and the first suggestion of pertinent 
disability many years after active duty, relating current 
asthma to service, to include herbicide exposure, would 
certainly be speculative.  The Board notes that service 
connection may not be based on a resort to pure speculation 
or even remote possibility. See 38 C.F.R. § 3.102 (2008).  
The duty to assist is not invoked, even under Charles, where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim."  38 U.S.C.A. 
§ 5103A(a)(2).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured. 

Service Connection

The veteran contends that he is entitled to service 
connection for asthma based on his Vietnam service and 
consequent exposure to the herbicide, Agent Orange.  
Regulations provide that a disease associated with exposure 
to certain herbicide agents listed in 38 C.F.R. § 3.309(e) 
will be considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during such period of service.  
38 C.F.R. § 3.307(a).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military service, naval, or air 
service, served in the Republic of Vietnam between January 
1962 to May 1975, shall be presumed to have been exposed 
during such service to a herbicide agent, absent affirmative 
evidence to the contrary demonstrating that the veteran was 
not exposed to any such agent during service.  38 U.S.C.A. 
§ 1116(f).  The veteran's personnel records demonstrate that 
he did, in fact, serve in the Republic of Vietnam during this 
time period.  Therefore, he is presumed to have been exposed 
to herbicides.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met, even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.  
38 C.F.R. §  3.309(e).  Asthma is not a listed disease, 
therefore service connection based on exposure to herbicides 
is unwarranted. 

The Board also considered whether the veteran is entitled to 
service connection on a direct basis.  In order to establish 
direct service connection, three elements must be satisfied.  
There must be medical evidence of a current disability; 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence 
linking the current disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2008); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999). 

The record contains medical evidence showing that the veteran 
currently has asthma.  In November 2001, the veteran was 
transported to the VA emergency room with progressively 
worsening DOE (dyspnea on exertion), or shortness of breath.  
Due to his wheezing, he was given an albuterol breathing 
treatment.  He was assessed was asthma.     
  
Although there is current evidence of asthma, the veteran's 
service treatment records are negative for any complaints or 
diagnosis of asthma in service.  

The earliest evidence of record showing asthma attacks was in 
January 1998.  At that time, examination of the lungs was 
essentially clear, however based on the history provided, the 
examiner's impression was asthma.  
   
The veteran was not provided a medical examination in this 
claim.  As noted, VA is required to seek a nexus opinion when 
there is evidence linking an injury or disability to an in-
service event.  In this case, the evidence clearly shows 
onset of asthma in 1998, which is 29 years post-service.  
Evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  An in-service 
event is not demonstrated.  

The veteran's representative contends that his asthma is 
secondary to his service-connected diabetes.  He states that 
the veteran had pneumonia in service, and the bacteria that 
causes pneumonia can lead to chronic asthma.  He further 
states that the service treatments records are incomplete 
because they do not reflect the pneumonia diagnosis.  

The veteran's service treatment records have been reviewed 
and there is no evidence indicating that the records are 
incomplete.  His records contain an entrance and exit 
examination, as well as treatment notes.  The records reflect 
treatment in December 1968, for sinus and chest congestion.  
A diagnosis of pneumonia is not shown.  The remaining service 
treatment records are absent any complaints, treatment or 
diagnosis of pneumonia.  There is no competent evidence 
linking the veteran's asthma to his service-connected 
diabetes.    

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  
See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).  Service connection for asthma is not 
warranted.


ORDER

Service connection for asthma is denied.


REMAND

The veteran is also seeking service connection for 
hypertension, to include as secondary to his service-
connected diabetes.  The evidence clearly shows that he was 
diagnosed with hypertension as early as 1976.  His diagnosis 
for diabetes was in 1983, or 7 years later.  

Secondary service connection may be granted for disability 
that is not only proximately due to, but aggravated by, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).

The veteran's representative asserts that his hypertension 
was controlled up until the time he was diagnosed with 
diabetes, and that the increased readings are due to the 
adjustments in his various medications.  There is evidence 
that since the veteran was diagnosed with diabetes mellitus, 
his hypertension has been uncontrolled.  The record reflects 
numerous instances of his systolic blood pressure readings of 
140 or higher.  

Based on the foregoing, the Board finds that a VA examination 
is necessary to obtain a nexus opinion to ascertain the 
etiology of the veteran's hypertension.  A remand is 
necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination for hypertension.  The claims 
file must be made available to the 
examiner for review.

The examiner should provide an opinion as 
to whether the there is a 50 percent 
probability or greater that veteran's 
hypertension has undergone a permanent, 
measurable increase in its severity due to 
his service-connected diabetes mellitus.  
The examiner should reconcile any opinion 
with the evidence in the claims folder, to 
include the prior VA outpatient treatment 
records.  A rationale for any opinion 
offered is requested.  

2.  Thereafter, readjudicate the issue of 
service connection for hypertension.  If 
the determination remains unfavorable to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case which addresses all 
evidence associated with the claims file 
since the last statement of the case.  The 
veteran and his representative should be 
afforded the applicable time period in 
which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


